The Chancellor.
This case is brought to a hearing on bill and answer; and upon the ordinary rule of the court, as well as by statute in this state, the answer is to be taken as true. This leaves us in no doubt as to the facts of the case, for they *419-Tie stated by the defendants in a very plain and explicit manner. The bill chargee, that Benjamin Allen, by his will, bequeathed to his daughter Mary, one of the defendants, and who was at the time married to Samuel Daré, a considerable legacy, and the amount of which legacy is now claimed by the representatives of that husbáad as belonging to his estate. The bill does not allege that any change ever took place in tlio life time of the husband in the character of the demand, by giving new securities, or entering into any fresh obligations, but proceeds upon the fact that the executors of Benjamin Alien had paid the husband a part of the money, and repeatedly promised to pay him the •residue; and that, as the legacy accrued to the wife during her coverture, her husband became entitled to it in his own right, without reducing it into possession. The answer is joint and several, by Benjamin Allen, the surviving executor of the testator, and Mary A. Bare, the widow, and it places the facts in a very different light from the complainants’ bill. After admitting the legacy bequeathed to Mrs. Dare, and the amount still due on that account in the hands of therexecutor of Benjamin Allen, Mary A. Bare, the widow, answering for hciself, says, that her husband, being a man of large estate and io prosperous business, told her that he had no need of the legacy given her by her father’s will, and that he would not accept or receive it, but it might remain in the hands of her brother, the executor of her father, for her sole and separate use; and that she accordingly Jet the money remain in the executor’s hands, and received for her own use the interest on it from year to year, with her husband’s knowledge and consent, and always appropriated it to such uses as she pleased, without being controlled by her husband. And the surviving executor, answering for himself, says, that the principal of the legacy still remains in his hands • that he paid the interest annually to Mary A. Bare during her husband’s life time, down to the year 1837, from which time the interest remains unpaid. That he was informed that Samuel Bare declined having any tiling to do with the legacy. He denies dhat he paid to Samuel Bare in his life time any portion ef *420the said legacy, or ever promised so to do, or that the said Samuel Dare demanded it, or any part of it, from him ; and he further denies that there ever was any conversation between him and Samuel Dare respecting the said legacy.
Taking this answer to be true, all pretence of any act on the part of (he husband towards obtaining possession of the debt, is done away. So far from being paid a part and promised the residue, it does not appear that one word ever passed between him and the executor respecting it. I suppose, to a man in his circumstances, the bequest to his wife, which amounted to twelve or thirteen hundred dollars only, was a matter of no moment; or, as I am more willing to believe, he might have felt a just pride not to interfere with his wife’s patrimony.'
The case is brought, then, to the single question, whether there was any necessity for the husband to reduce this debt into possession during his life, to enable his representatives after his decease to claim it? No principle is better settled, than that the choses in action of the wife, not reduced into possession by the husband, survive to her. Embarrassment sometimes arises from not distinguishing between the different kinds of personal property to which a wife may become entitled. Personal chattels, such as household goods and things moveable, vest in the husband absolutely at the marriage, without the intervention of any court or any act on his part to establish his claim to it. But to her choses in action, such as debts due her by note, or bond, or legacy, &c., he has only a qualified interest, and if he fail during his life to assert and maintain that right, by reducing them into possession, if the husband die first they belong to the wife by survivorship. /Nor is there any difference in this principle whether the choses in action belong to the wife at the time of the marriage, or accrue during coverture. A distinction of this kind has, I find, been stated by counsel in arguments and in some elementary treatises, but the adjudged cases make no difference, and in several of the most important cases the property actually came to the wife during the marriage. The only difference is in the proper parties to a suit for recovering these demands in the life *421time of the husband; for those rights accruing to the wife before marriage, it would seem proper that the wife should be joined in the suit with her husband ; but in those accruing during marriage, she may or may nor bo joined, at pleasure. The case of Blount v. Bestland, cited from 5 Vesey, 515. is one of a legacy made to a married woman. The only question made was, whether under the circumstances the acts of the husband might not be considered as sufficient to perfect his right in the property, but it was adjudged otherwise, and the widow was held to be entitled. So also in the case of Wildman v. Wildman, 9 Vesey, 174, the right accrued during coverture, and the question was, whether the husband had consummated his claim in his life time; and the court, being of opinion that he had done no act reducing it into possession, decided in favor of the widow. In Schuyler v. Hoyle and wife, 5 John. Chan. R. 196, this whole subject is carefully examined, and the cases reviewed. The principle here asserted is fully sustained, and it is shown that it makes no difference whether the wife’s interest vests before or after coverture. See also 2 Maddock's Rep. 133, 2 Maule and Selw. 393, 9 Vesey, 87.
Nor can the complainants derive any advantage from the admitted fact, that Mary A. Dare has received dower in the lands of her husband, and will receive a very handsome share of his personal estate. No such considerations can at all vary her rights in the property in dispute here. Had this husband, before marriage, made a settlement on his wife in consideration of her fortune, he would be considered in equity as the purchaser of her fortune, and her chose.s in action would have belonged to her husband’s representatives without being reduced into possession ; but this rule has no application to property which a wife may derive from her husband at his death.
As, therefore, Samuel Dare in his life time took no steps to reduce iuto possession the property in dispute here, it survived to his widow, Mary A. Dare, and the complainants have failed to make out a case entitling them to a decree of the court in their favor. The bill must be dismissed, with costs.